Gileillan, C. J.
Action on a contract to insure. From the admissions in,.the pleadings and-On. the trial, and from the evidence, the referee was justified in finding, as he did find, that plaintiff held defendant’s policy (about to expire) insuring his dwelling for'three *465years for the sum of $250, and that, before it expired, the agent of defendant, on its behalf, agreed orally with plaintiff to renew it, increasing the amount on the dwelling to $400, and extending it so as to cover the furniture in the amount.of $250, and the bam to the amount of $100. Nothing being said to the contrary, the presumption would be that the renewal was to be for the same length of time and the same rate of premium as in the original policy, and the referee found the fact accordingly. This makes a good contract to insure for the term of three years. Defendant claims that the contract was within the statute of frauds and void. There is included in the statute “every agreement that by its terms is not to be performed within one year from the making thereof.” This, of course, does not include an agreement that may, in accordance with its terms, be fully performed and ended within the year; as where the thing to be done depends on a contingency that may happen within the time. This is the case with' a contract to insure, where the insurance is to commence within the year. ■
Judgment affirmed.